Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-17 and 19-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-9, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a perimeter of the multilayer board comprises: a first side adjacent to a first edge of each layer of the multilayer board; and a second side adjacent to a second edge of each layer of the multilayer board, the second side opposite the first side; wherein the slot extends continuously across a length of the multilayer board, the slot having a first end adjacent to the first side and a second end adjacent to the second side " in combination with the remaining limitations of the claim 1. 
       Regarding claims 10-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a perimeter of the multilayer power transmission board comprises: a first side adjacent to a first edge of each layer of the multilayer power transmission board; and a second side adjacent to a second edge of each layer of the multilayer power transmission board, the second side opposite the first side; and wherein the slot extends continuously across a length of the multilayer power transmission board, the slot having a first end adjacent to the first side and a 
Regarding claims 17 and 19-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein forming the at least two slots includes forming each slot within a perimeter of the power transmission multilayer board, each slot having a first end adjacent to a first side of the perimeter and having a second end adjacent to a second side of the perimeter; and wherein the first side is adjacent to a first edge of each layer of the power transmission multilayer board; and wherein the second side is adjacent to a second edge of each layer of the power transmission multilayer board, the second side opposite the first side” in combination with the remaining limitations of the claim 17.

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Horine (US 6072699) Theus (US4904968) and Centola (US6633490B2).
Horne discloses a length matching single trace that makes turns on the pcb.
Theus discloses a printed circuit board mounted on a substrate with signal distortion reduction.


	None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein a perimeter of the multilayer board comprises: a first side adjacent to a first edge of each layer of the multilayer board; and a second side adjacent to a second edge of each layer of the multilayer board, the second side opposite the first side; wherein the slot extends continuously across a length of the multilayer board, the slot having a first end adjacent to the first side and a second end adjacent to the second side " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein a perimeter of the multilayer power transmission board comprises: a first side adjacent to a first edge of each layer of the multilayer power transmission board; and a second side adjacent to a second edge of each layer of the multilayer power transmission board, the second side opposite the first side; and wherein the slot extends continuously across a length of the multilayer power transmission board, the slot having a first end adjacent to the first side and a second end adjacent to the second side." in combination with the remaining limitations of the claim 10.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein forming the at least two slots includes forming each slot within a perimeter of the power transmission multilayer board, each slot having a first end adjacent to a first side of the perimeter and having a second end adjacent to a second side of the perimeter; and wherein the first side is adjacent to a first edge of each layer of the power transmission multilayer board; and wherein the second side is adjacent to a second edge of each layer of the power transmission multilayer board, the second side opposite the first side” in combination with the remaining limitations of the claim 17.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848